Citation Nr: 0307820	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  00 24 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee disorder, 
diagnosed as patello-femoral syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and parents R.B. and A.B.


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran had active service from November 30, 1999 to 
December 23, 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for a right knee disorder.  The veteran timely 
perfected an appeal.

When first before the Board in August 2002, the Board ordered 
additional development to obtain a medical examination and 
opinion as to the etiology of the veteran's knee condition.  
Additional evidence has been obtained, and the case is now 
ready for adjudication.

The veteran's folder was transferred to Philadelphia, 
Pennsylvania, and in February 2001, he testified at a 
personal hearing before the Decision Review Officer.  A copy 
of the transcript of that hearing is of record.


FINDINGS OF FACT

1. All evidence necessary for disposition of this claim has 
been obtained.

2. There is no clear and unmistakable evidence that the 
veteran's right knee condition preexisted service.

3. The veteran's current right knee condition characterized 
by pain, diagnosed as patellofemoral syndrome, cannot be 
disassociated from his period of active service.





CONCLUSION OF LAW

A right knee disorder, diagnosed as patellofemoral syndrome, 
was incurred during active service.  38 U.S.C.A. §§ 1131, 
1132, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(b), 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records (SMRs) reflect that he 
was deemed sound at the time of his entrance examination.  
The entrance examination report, dated in September 1999, 
reflects that he checked "no" for any history of trick or 
locked knee, bone, joint or other deformity, and foot 
trouble.  That examination report also notes that he was 
qualified for service in the Marine Corps.

Form DD-214 shows that the veteran entered active duty on 
November 30, 1999.  A Recruit Information Card shows that he 
commenced training on December 4, 1999.  Less than one week 
later on December 7, 1999, the veteran was seen with 
complaints that his knee cracks when going up and down 
stairs.  He reported that he had injured his knee one and 
one-half years prior when wrestling, it became swollen, and 
his trainer told him he had torn a ligament, but he never 
sought medical treatment for the injury, and had returned to 
wrestling some days later.  He denied locking of the knee, or 
swelling since the wrestling injury.  

On examination, gait was normal.  The examiner noted positive 
McMurray's sign, negative Lachman's, varus/valgus, and 
posterior drawer's signs.  There was no edema, erythema, 
effusion, or deformities.  There was positive crepitus, with 
full assisted range of motion, with 5/5 strength tests.  X-
rays of the right knee were unremarkable.  The examiner 
recommended discharge, and follow-up of the knee after 
discharge.

One week later, the veteran was again seen with complaints of 
right knee pain for two weeks.  There was tenderness over the 
patella.  The examiner noted negative bounce, drawer's sign, 
McMurray's sign, and varus/valgus.  He was treated with 
stretch exercises, ice, Anaprox and recommended as fit for 
discharge as an erroneous entry.

In December 1999 pre-discharge report from the Branch Medical 
Clinic, the examiner noted a chief complaint of right knee 
pain.  The examiner noted that the examination was consistent 
with a medial meniscus tear, and the veteran was referred to 
a sports medicine specialist who recommended discharge due to 
this condition.  The specialist noted that the veteran had 
incurred no injuries and had no defect aggravated by active 
military service.  It was also noted that the veteran did not 
meet the minimum standards for enlistment at the time of 
entry into training, and that he was not physically qualified 
for military service, and that his condition was unlikely to 
change without surgical intervention.

The veteran was separated from service in December 1999, 24 
days after active service began.

January 2000 Progress Notes from the veteran's private 
physician Dr. K, show that the veteran sought a second 
opinion after being discharged from the military in December 
1999.  He reported falling on his right knee at boot camp at 
Parris Island, and being diagnosed with a medial meniscus 
tear.  On examination, the veteran reported no pain, no real 
discomfort, no weight bearing discomfort, no giving way, no 
patellar ballottement, no patellar grind.  Patellar grind 
stress was negative, as were varus and valgus stress signs.  
Lachman's was negative, pivot shift sign and McMurray's signs 
were both negative both medially and laterally.  The examiner 
noted an impression of a normal right knee examination.

In a letter dated in early January 2000, the veteran's 
private physician Dr. K. stated that the veteran's 
examination had been reviewed and there were no obvious 
findings of pathology of the right knee.  The veteran was 
found to have a normal knee examination.  The physician 
opined that the veteran "probably suffered a contusion of 
the right patella at the time when he was running, when he 
fell onto the right knee as per his history."

In April 2000, the veteran filed a claim for service 
connection for medial meniscus tear, right knee.  In his VA 
form 21-4138, he stated that he was never treated by a 
physician for any knee condition prior to service.

In an April 2000 private progress note, the veteran's private 
physician Dr. K reported that the veteran had started a new 
job in a lumberyard, and was having problems with his knee 
with pain on walking.  On examination, the knee showed pain 
in the medial joint space.  There was positive McMurray's 
sign, with no significant Lachman's or pivot shift.  April 
2000 private medical center x-rays of the right knee showed a 
normal knee.

In May 2000 magnetic resonance imaging (MRI) examination, a 
history of knee pain and grinding was reported.  The examiner 
noted that the medial and lateral meniscus were preserved 
with no tear or degeneration.  There was no joint effusion or 
abnormal bone marrow signal and no evidence of edema or 
bruise.  Anterior and posterior cruciate, and medial and 
lateral collateral ligaments were intact as well as 
quadriceps and patellar tendons.  Patella and articular 
cartilage were unremarkable.  Impression was that of a 
negative knee.

May 2000 private progress notes showed diffuse pain in the 
knee, with pain on palpation over both joint spaces, over 
medial and lateral joint spaces.  No instability patterns 
were noted.  The veteran was noted to have a low grade 
synovitis present, with a normal MRI.  Anti-inflammatory 
medication was continued for pain.

By rating decision of May 2000, the RO denied service 
connection for medial meniscus tear of the right knee, 
finding that the condition existed prior to service, that 
there was no evidence of the worsening of the condition 
during service, and that the veteran was involuntarily 
discharged for erroneous entry as the military was not aware 
of the defect on enlistment, and the knee condition had not 
been detected on examination.
In a personal hearing at the Philadelphia RO, the veteran 
testified to the effect that he hurt his knee in service in a 
run during basic training.  He related that the knee was 
swollen the day after, when he was seen by a physician.  He 
reported telling the physician that he injured his knee 
wrestling about one and one-half years prior to service.  He 
denied reporting that he ever tore any ligaments, but 
admitted saying that he had twisted his knee prior to 
service, while wrestling, and had sustained a bruise.  The 
veteran also testified to working as a target grinder before 
enlistment, where he was on his knees eight hours a day 
welding tanks.  He related that prior to enlistment he was 
overweight, and that he ran twice a day and rode a bike daily 
to lose weight for enlistment into the Marines.  He denied 
any knee problems during this time.  Post separation, he 
testified to working in a job requiring standing, which 
caused pain in his right knee.  The veteran's parents also 
testified to him bruising his knee while wrestling, and 
resuming wrestling a few days later without having to seek 
medical attention.  They testified to his current knee pain

On July 2002 VA examination of the right knee, the veteran 
complained of knee pain.  The examiner noted that there was 
no clinical history of a sprain/strain type of injury during 
military service, and May 2000 MRI of the knee showed an 
entirely normal knee without any evidence of ligamentous or 
meniscal damage.  The examiner noted that in the face of no 
clear cut diagnosis, the veteran's right knee pain would be 
called that of patellofemoral syndrome.

On physical examination, his gait was normal, and right the 
knee was noted as entirely normal, with no laxity.  There was 
full range of motion with extension to 0 degrees and flexion 
to 140 degrees, repeated actively by the veteran.  The 
veteran reported being unable to run or jog, squat or kneel, 
and that going up or down steps provoked right knee pain.  
The examiner noted that since the knee was not examined 
during a period of exacerbation, no comment could be offered 
on worsening with increased activity or exacerbation.

The examiner opined that because the veteran's right knee 
pain was first manifested during military service, "it is at 
least as likely as not the result of any military injury."  
Diagnosis was right patellofemoral syndrome.
Analysis

Duty to Assist and Notify

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

The Board is satisfied that all relevant facts have been 
properly and developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  In this regard, the Board notes that by virtue of 
the rating decision, statement of the case, and supplemental 
statement of the case, as well as other notices issued during 
the pendency of the appeal, the veteran and his 
representative have been advised of the laws and regulations 
governing the claim, and the basis for denial of the claim.  
A VA examination was performed for evaluation of his 
disabilities.  The veteran was afforded a hearing at the RO, 
and he and his representative have also been given ample 
opportunity to submit additional evidence and written 
argument.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The record on appeal demonstrates the futility of 
any further evidentiary development and that there is no 
reasonable possibility that further assistance would aid him 
in substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  Moreover, the entire benefit sought on appeal is 
granted herein.

Service Connection.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a pre-existing injury or 
disease contracted in line of duty. 38 U.S.C.A. §§ 1110, 
1131.  The law also provides that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  Service connection is warranted for a 
disability if the evidence supports the claim or is in 
relative equipoise; if the preponderance of the evidence is 
against the claim, the claim must be denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The presumption of sound condition provides that every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. §§ 1111.  This 
presumption attaches only where there has been an induction 
examination in which the later-complained-of disability was 
not detected.  The term "noted" denotes only such conditions 
as are recorded in examination reports.  A reported history 
of preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions. 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304; Crowe v. 
Brown, 7 Vet. App. 238 (1994).

The presumption of soundness may be rebutted by clear and 
unmistakable evidence that a disability or disease existed 
prior to service.  The burden of proof is on VA to rebut the 
presumption by producing clear and unmistakable evidence that 
the veteran's disability existed prior to service.  In 
determining whether there is clear and unmistakable evidence 
that an injury or disease existed prior to service, the Board 
considers the history recorded at the time of examination 
together with all other material evidence, including medical 
judgments, accepted medical principles, and the veteran's 
history of clinical factors. 38 U.S.C.A. §§ 1111; 38 C.F.R. § 
3.304; Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000);

The veteran's enlistment examination report is negative for 
any right knee disorder of any kind.  He was examined in 
September 1999, about two months prior to beginning his 
active duty on November 30, 1999, and was found to be sound, 
and physically qualified.  Thus, the enlistment examination 
report gives rise to the presumption that the veteran was 
physically sound at the time of enlistment. 38 C.F.R. § 
3.304(b).

However, because both medical and lay evidence that the 
veteran's right knee disorder existed prior to active service 
has been submitted, the initial inquiry is whether the 
presumption of soundness at entry will prevail or whether 
clear and unmistakable (obvious or manifest) evidence 
demonstrates that the right knee disorder pre-existed 
service.

Evidence of a preexisting knee condition was furnished by the 
veteran in his examination in December 1999 for right knee 
pain.  A VA examiner noted that the veteran himself reported 
a right knee injury while wrestling a year and a half prior 
to active service.  That examiner opined that the veteran 
should be discharged from service.

The December 1999 in service examiner gave as reasons for 
concluding that the condition existed prior to enlistment, 
the veteran's own supplied history, and an opinion that the 
December examination was consistent with medial meniscus 
tear.  Although the veteran is competent to report clearly 
observable symptoms, he cannot supply a medical diagnosis or 
etiology, see Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992), and a medical opinion based on such a report is not 
competent for VA purposes. See Miller v. West, 11 Vet. App. 
345 (1998).  It appears from the report that the veteran did 
not report specific symptoms but rather he simply mentioned 
that he had a wrestling injury that caused right knee pain, 
and that he was told by his trainer he had torn a ligament.  
He reported continued wrestling shortly thereafter.  Thus, 
the Board must remain skeptical of the medical examiner's 
conclusion that the veteran's knee disorder pre-existed 
active service if that conclusion is based simply on the 
veteran's reported history.  The Board therefore cannot find 
that the December 1999 medical opinion represents clear and 
unmistakable (obvious or manifest) evidence that the injury 
or disease existed before acceptance and enrollment.  This is 
even more so because later May 2000 MRI showed no evidence of 
ligamentous or meniscal tear.

The next evidence to be considered is the medical opinion 
offered by the veteran's private physician in his letter of 
January 2000.  In that letter, the physician stated
that the veteran probably suffered a contusion of the right 
patella in service when he fell on his right knee.  Also of 
record is the VA examiner's opinion of July 2002 VA 
examination that the right knee pain, diagnosed as 
patellofemoral syndrome, is at least as likely as not the 
result of any military injury.  The Board notes that the 
private and VA examiners based their opinions on facts 
supplied by the veteran, as well as MRI, x-ray evidence, 
examination of the veteran's knee, and the service medical 
records.  For that reason, these opinions are accorded more 
weight than the in service opinion of pre-service etiology.

Based on a review of the claims folder, the record suggests 
that the veteran might have had a knee injury prior to 
service.  However, such evidence certainly does not clearly 
and unmistakably establish that his right knee disorder, 
diagnosed as patellofemoral syndrome characterized by pain, 
pre-existed military service. See Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  In the Board's opinion, the overall 
evidence shows that the veteran's current knee pain cannot be 
disassociated from the symptoms noted during his short period 
of active duty.  Accordingly, the Board concludes that 
service connection for right knee disorder, diagnosed as 
patellofemoral syndrome, is warranted.


ORDER

Service connection for patellofemoral syndrome of the right 
knee is granted.




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

